Citation Nr: 0211379	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  97-10 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

3.  Entitlement to an increased rating for hearing loss, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for labyrinthitis, 
currently rated as 10 percent disabling.

5.  (The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
anxiety will be the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B. F., I. G., A. C., and F. C.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1993 rating decision by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating (a 
rating in excess of 30 percent) for PTSD, an increased rating 
for hearing loss, and an increased rating for labyrinthitis.  
In addition, the RO determined that new and material evidence 
had not been submitted to reopen the claims of service 
connection for hypertension and anxiety.  In April 1997, the 
representative withdrew from appellate status the issue of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for anxiety.  During 
the hearing of 2002, it was requested that the Board address 
the issue.  Such issue will be the subject of a separate 
decision.

In a September 1997 rating decision, the RO increased the 
disability rating for PTSD to 50 percent effective March 
1995.  The Board notes that the United States Court of 
Appeals for Veterans Claims ("the Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of an increased rating 
for PTSD remains in appellate status.  

In a January 1998 rating decision, entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was granted effective March 1995, and eligibility for Chapter 
35 educational assistance benefits was established.  

In a July 1999 decision, the Board remanded this case for the 
veteran to be afforded a personal hearing before a member of 
the Board at the RO.  Such a hearing was held in January 
2002.  At that hearing, the veteran waived initial RO 
jurisdiction over evidence submitted since the supplemental 
statement of the case which was dated in September 1997.  

The Board notes that several additional issues have been 
raised and are being referred to the RO for appropriate 
action.  In June 1996, the veteran raised the issue of an 
increased rating for otitis media.  In September 1999, he 
raised the issues of earlier effective dates for service 
connection for PTSD, for hearing loss, and for labyrinthitis.  
During his personal hearing in January 2002, the veteran 
again indicated that he was seeking an earlier effective date 
for service connection for PTSD.  The parties also raised the 
issue(s) of clear and unmistakable error in the prior denial 
of anxiety and/or grave procedural error.  These matters are 
referred to the RO for appropriate action.

As a preliminary matter, the Board notes that the issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension was 
considered by the RO pursuant to the "material evidence" test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
However, the Board notes that in Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), the Federal Circuit held that the 
Court erred in adopting the "material evidence" test 
articulated in Colvin.  Hodge, 155 F.3d at 1363-64.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the instant case according to the standard 
articulated in 38 C.F.R. § 3.156(a).  In view of the fact 
that the Court has held in Fossie v. West, 12 Vet. App. 1 
(1998), that the standard articulated in 38 C.F.R. § 3.156(a) 
is less stringent than the one previously announced in 
Colvin, the Board determines that no prejudice will result to 
the veteran by the Board's consideration of the claim based 
on materiality herein.  In addition, the veteran was provided 
the pertinent VA regulation, 38 C.F.R. § 3.156(a).  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

As set forth below, the Board has determined that new and 
material evidence has been submitted to reopen the claim of 
service connection for hypertension.  Thus, consideration 
must be given to the issue on the merits and the Board has 
conducted a de novo review of the reopened claim on its 
merits.  Although the RO determined that new and material 
evidence was not submitted and did not review the claim on 
the merits, the veteran has not been prejudiced by the 
Board's adjudication, as he has argued this appeal from the 
standpoint that he desires service connection for 
hypertension and testimony consistent therewith was taken at 
the time of his personal hearing.  Bernard.


FINDINGS OF FACT

1.  In a June 1977 decision, the RO denied service connection 
for hypertension and notified the veteran of this decision 
and of his procedural and appellate rights; however a notice 
of disagreement was not received within the subsequent one-
year period.

2.  Evidence submitted since the RO's June 1977 decision so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Hypertension was not manifested in service or within the 
initial post service year.  Competent evidence attributing 
hypertension or an increase in severity to a service 
connected disease or injury has not been presented.

4.  Due to his PTSD, the veteran's attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community and he is 
demonstrably unable to obtain or retain employment.

5.  At worse, audiological testing shows that the veteran's 
hearing loss equals level III hearing loss in the right ear 
and level IV hearing loss in the left ear; puretone 
thresholds reported on VA examinations are not 55 decibels or 
more at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) or 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz.

6.  Labyrinthitis is not manifest by more than occasional 
dizziness and occasional staggering.  


CONCLUSIONS OF LAW

1.  The RO's June 1977 decision which denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  New and material evidence has been submitted since the 
RO's June 1977 decision, thus, the claim of service 
connection for hypertension is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991).

3.  Hypertension was not incurred or aggravated during active 
service and may not be presumed to be incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2001).

4.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1992).

5.  The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 
4.130, 4.132, Diagnostic Code 9411 (regulations in effect 
prior to November 7, 1996).  

6.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1998, 2001).

7.  The criteria for a rating in excess of 10 percent for 
labyrinthitis have been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87, Diagnostic Code 6204 (1998, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
June 1996 rating decision; March 1997 statement of the case; 
September 1997 rating decision; and the September 1997 
supplemental statement of the case, of the reasons and bases 
for the denial of his claim.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
and supplemental statement of the case, informed the veteran 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  In 
addition, at his January 2002 personal hearing, the 
undersigned member of the Board also informed the veteran to 
submit evidence in support of his claim.  The hearing 
complied with 38 C.F.R. § 3.103.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, VA outpatient records have been received.  In addition, 
private medical records and lay evidence has also been 
received.  The veteran was afforded multiple VA examinations.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  There is sufficient medical 
evidence pursuant to 38 C.F.R. § 3.326 to evaluate the 
claims.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard (1993) [when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample opportunity to 
provide evidence and argument in support of his claims.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision. 

New And Material Evidence

Background

The service medical records are negative for any diagnosis of 
hypertension.  The veteran underwent a discharge examination 
in May 1953.  At that time, his blood pressure reading was 
106/62.  The veteran was seen by VA in March 1977.  At that 
time, it was noted that his blood pressure was mildly to 
moderately elevated, but hypertension was not diagnosed by 
the examiner.  

In a June 1977 rating decision, service connection was denied 
for hypertension.  The veteran was notified of this decision 
in July 1977 and was provided his procedural and appellate 
rights.  It appears from the notification letter that the RO 
had determined that hypertension was not found.  The veteran 
did not appeal that determination.  

Following service, the veteran was treated by VA and private 
physicians on many occasions for medical problems, however, 
he was not diagnosed as having hypertension until many years 
after service.  

The records received after the June 1977 rating decision show 
the following.  In a September 1978 report by 
John S. Woodard, M.D., this physician indicated that the 
veteran had hypertensive encephalopathy with spasticity, 
tremor, and intellectual impairment.  In a March 1979 report 
by Edward Sam, M.D., the veteran was diagnosed as having 
essential hypertension.  A March 1979 VA examination noted 
that the veteran had moderate elevation in his blood 
pressure.  In June and November 1979, Dr. Sam again indicated 
that the veteran had essential hypertension.  In a March 1980 
VA report, it was noted that the veteran had hypertension.  
In August 1981, Sonia C. Holinger, M.D., stated that the 
veteran was hypertensive.  In August 1984, Dr. Sam again 
noted that the veteran had essential hypertension.  Medical 
records dated from 1985 through 1988 from Sereno Medica 
Group. Inc., it was recorded that that veteran had 
hypertension.  1987 VA records also indicated that the 
veteran had hypertension.  VA outpatient records dated in 
July 1986 and March 1988 noted that the veteran had 
hypertension.  In an April 1997 letter, Henry A. Garcia 
stated that the veteran had been followed for three years for 
hypertension.  Dr. Garcia indicated that the veteran told him 
that he had been on hypertension medication since 1972.  
Currently, Dr. Garcia stated that the hypertension was well-
controlled on medication.  The veteran told Dr. Garcia that 
he attributed the elevation of his high blood pressure in the 
past to anxiety stemming from his PTSD.  

In April 1997, the veteran testified at a personal hearing at 
the RO before a hearing officer.  In January 2002, he 
testified at a personal hearing before the undersigned member 
of the Board at the RO.  At those hearings and in written 
correspondence, he presented his testimony.  At his first 
hearing, the veteran essentially stated that he had been 
treated for VA for hypertension and that he would have this 
disorder for life.  At his second hearing, he related that he 
has hypertension due to his service-connected otitis media 
and that he was put on hypertension medication in 1976.  

In addition, the veteran submitted an October 1985 medical 
record of James T. Lin, M.D., which recorded an elevated 
blood pressure reading.  


Analysis

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  According to the 
Court, the pertinent VA law requires that in order to reopen 
a previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this 
case, the last final decision of record was the June 1977 
decision. 

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge.  The Board notes that the legal standard of 
what constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).)

The Board notes that multiple pieces of evidence has been 
newly added to the file since the June 1977 decision.  This 
evidence includes 1970's records consisting of the following: 
1977 VA outpatient records which do not address hypertension; 
an August 1977 report of James J. Lehmann, M.D., which does 
not address hypertension; a November 1977 VA audiological 
examination which does not address hypertension; a November 
1978 hearing transcript which does not address hypertension; 
a December 1977 medical report of Dr. Sam which does not 
address hypertension; a September 1978 medical report of Dr. 
Woodard which does not address etiology of or date of onset 
of hypertension; a March 1979 medical report of Dr. Sam which 
does not address etiology of or date of onset of 
hypertension; a March 1979 VA examination which does not 
address etiology of or date of onset of hypertension; a March 
1979 ears, nose, and throat VA examination which does not 
address hypertension; a June 1979 report of Dr. Sam; a 
November 1979 report of Edward A. Hart, M.D., which does not 
address etiology of hypertension; a November 1979 report of 
Dr. Sam which does not address etiology of or date of onset 
of hypertension; a December 1979 report of C. Curtis 
Robinson, M.D., which does not address hypertension; a 
January 1980 medical report of Donald E. Kilgore, M.D., which 
does not address hypertension; and an August 1977 employer 
record which does not address hypertension.

In addition, newly added records from the 1980's have been 
associated with the file which consist of the following: an 
April 1980 medical report of Dr. Kilgore which does not 
address hypertension; a March 1980 VA ears, nose, and throat 
evaluation which does not address hypertension; a June 1980 
medical records of Karl W. Hattley which does not address 
hypertension; a July 1980 VA ears, nose, and throat 
examination which does not address hypertension; an August 
1980 VA ears, nose, and throat examination which does not 
address hypertension; a January 1980 medical report of Dr. 
Sam which does not address hypertension; a February 1981 
hearing transcript which does not address hypertension; an 
August 1981 medical report of Dr. Holinger which does not 
address etiology of or date of onset of hypertension; a 
February 1982 employer report which does not address 
hypertension; a February 1982 VA audiological examination 
which does not address hypertension; an August 1984 medical 
report of Dr. Sam which does not address etiology of or date 
of onset of hypertension; a July 1985 VA ears, nose, and 
throat examination which does not address hypertension; a 
November 1985 medical records of Alan K. Yung, M.D., which 
does not address hypertension; an October 1985 medical record 
of James T. Lin, M.D., which does not address etiology of or 
date of onset of hypertension; a December 1985 medical report 
of James T. Lin, M.D., which does not address hypertension; 
1985 to 1988 records of El Sereno Medica Group, Inc, which do 
not address etiology of or date of onset of hypertension; a 
1987 VA outpatient record which does not address etiology of 
or date of onset of hypertension; an April 1988 VA ears and 
neurological examinations which do not address hypertension; 
a 1988 VA outpatient record which does not address etiology 
of or date of onset of hypertension; an October 1988 medical 
report of Dr. Lin which does not address hypertension; an 
October 1988 report of Jonathan Y.H. Yu, M.D., which does not 
address hypertension; an October 1988 medical report of Dr. 
Williams which does not address hypertension; a December 1988 
hearing transcript; a January 1989 VA audiological 
examination which does not address hypertension; and a 
February 1989 Board hearing transcript which does not address 
hypertension.

More recent newly added records from the 1990's have been 
associated with the claims file, consisting of the following: 
January to March 1990 medical records of the California 
Primary Physicians Medical Group which do not hypertension; 
May 1990 VA audiological and ears, nose, and throat 
examinations which do not address hypertension; a June 1992 
medical report of William L. Power, M.D., which does not 
address hypertension; a June 1992 medical report of Dr. 
Robinson which does not address hypertension; a June 1992 VA 
audiological examination which does not address hypertension; 
a June 1992 medical report of Dr. Power which does not 
address hypertension; a December 1992 medical report of C. 
James Sands, M.D., which does not address hypertension; an 
August 1993 medical report of Frederick Fiber, M.D., which 
does not address hypertension; a September 1994 VA PTSD 
examination which does not address hypertension; a March 1995 
medical report of Dr. Robinson which does not address 
hypertension; a March 1995 VA audiological examination which 
does not address hypertension; May 1995 VA audiological and 
psychiatric examinations which do not address hypertension; 
an April 1995 medical report of Dr. Garcia which does not 
address hypertension; 1995 to 1997 VA outpatient records 
which do not address hypertension; an April 1996 medical 
report of Dr. Garcia which does not address hypertension; 
1996 and 1997 VetCenter reports which do not address 
hypertension; an August 1996 statement of the veteran's 
brother-in-law which does not address hypertension; September 
1996 AV audiological, ears, nose, and throat, and psychiatric 
examinations which do not address etiology of or date of 
onset of hypertension; periodical articles which do not 
address hypertension; an April 1997 medical report of Dr. 
Garcia which does not address etiology of or date of onset of 
hypertension other than the veteran's own assertions in that 
regard; the April 1997 RO hearing transcript; and a July 1997 
VA PTSD examination which does not address hypertension.

The most recently received evidence newly added to the claims 
file consists of 2000 VA outpatient reports which do not 
address hypertension; a November 2000 VA psychiatric 
examination which does not address hypertension; an April 
1978 medical report of Dr. Robinson which does not address 
etiology hypertension; and the January 2002 Board hearing 
transcript.  

The veteran generally contends that he incurred hypertension 
during service.

As noted, it appears that the last final decision of record 
denied the claim of service connection for hypertension on 
the basis that hypertension had not been found.  The medical 
evidence establishes that the veteran currently has 
hypertension.  This cures one of the evidentiary defects that 
existed at the time of the prior denial.  Thus, since the 
final June 1977 determination, the veteran has submitted 
medical document reflecting a diagnosis of hypertension.  
Based on the reason for the denial, the absence of current 
disability, this evidence is new and material and the claim 
is reopened.

Service Connection for Hypertension on the Merits

The veteran is a combat veteran.  Where a combat veteran 
alleges he suffered disease or injury inservice, 38 U.S.C.A. 
§ 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  38 U.S.C.A. § 1154 
makes it clear that special considerations attend the cases 
of combat veterans.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  38 U.S.C.A. § 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of disease or injury in service.  
See Caluza.  In Collette, the Court articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated in service.  It does not apply to the questions 
of whether there is a current disability or a nexus 
connecting the disability to service.  Caluza; Collette.  

Thus, 38 U.S.C.A. § 1154(b) is for application.  Therefore, 
the Board will consider 38 U.S.C.A. § 1154(b) and Collette.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
where a veteran served 90 days or more during a period of war 
or peacetime after December 31, 1946 and hypertension becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of active duty, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

A review of the record shows that while the veteran initially 
asserts that he incurred hypertension during service, his 
statements, even considered pursuant to 38 U.S.C.A. § 1154 
and Collette and standing alone, do not amount to competent 
evidence sufficient to diagnose hypertension.  The veteran is 
competent to report certain symptoms that require only 
personal knowledge, not medical expertise, when they come to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, he is not competent to provide medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  Moreover, 
service connection may not be predicated on lay assertions of 
medical causation or medical diagnosis.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). 

Therefore, the veteran's own statements regarding inservice 
incurrence of hypertension do not constitute competent 
evidence even with consideration of Collette.  Laypersons are 
not competent to give a medical opinion as to diagnosis or 
causation.  

Therefore, the veteran has not proffered "satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease."  He has not produced credible evidence 
that would allow a reasonable fact-finder to conclude that 
the alleged disease was incurred in service.  Thus, he has 
not produced "satisfactory evidence" to satisfy the first 
requisite step of analysis pursuant to Collette.  As such, 
the Board does not accept the veteran's evidence as 
"sufficient proof of service-connection."  The Board also 
notes that the veteran's testimony regarding hypertension is 
not clear.  The Board has addressed section 1154, however, 
the veteran has asserted that hypertension is actually due to 
his PTSD and otitis.  Such allegations establish that he does 
not believe that hypertension started in combat.  

The Board must now turn to the other evidence of record 
which, upon review, is contrary to the veteran's assertions 
and does not establish that post-service diagnosed 
hypertension is related to service or that it was diagnosed 
within the first year following the veteran's release from 
active duty.  

There is no evidence of hypertension during service.  
Following service, there is no competent evidence showing 
that the veteran had hypertension within one year of his 
release from active duty.  In fact, there is no diagnosis of 
hypertension until many years after service, in the 1970's.  
As previously noted, there are post-service diagnoses of 
hypertension of record, however, there is no competent 
evidence that establishes that the veteran's hypertension was 
manifest during service or within one year of his release 
from active duty.  In sum, the voluminous evidence of record 
shows that the veteran currently has hypertension, but it 
does not show that he had hypertension during service or 
within one year of the veteran's release from active duty.  

Thus, a preponderance of the evidence is against a finding 
that the veteran's hypertension had an onset in service or 
within the initial post-service year.  There is no doubt to 
be resolved.  Accordingly, the claim of service connection 
for hypertension must be denied.  

Secondary

Service connection may be established for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1991).  During the 
hearing, the veteran asserted that his hypertension was 
associated with his PTSD or his ear.  The veteran is not 
competent to address the cause or the severity of his 
hypertension.  During the hearing, this Board Member informed 
the veteran and the representative of a defect in the record 
and afforded them an opportunity to submit evidence.  The 
parties were informed that they must submit the evidence.  
This complies with 38 C.F.R. § 3.103 and VCAA.  

Ratings

Background

In an August 1953 rating decision, service connection was 
granted for otitis media, suppurative, hearing 15/15 
bilaterally.  A 10 percent disability rating was assigned.  A 
January 1978 rating decision separated hearing loss from 
otitis media.  The otitis media retained the 10 percent 
disability rating and hearing loss was assigned a non-
compensable rating.  In a February 1979 decision, the Board 
granted service connection for a disability manifested by 
dizziness.  In May 1979, the RO implemented this decision, 
characterized this disability as chronic labyrinthitis, and 
assigned a non-compensable rating.  The respective ratings 
for hearing loss and labyrinthitis, were confirmed and 
continued on many occasions by the RO and by the Board.  
Eventually, hearing loss and labyrinthitis were assigned 10 
percent ratings.  A June 1987 rating decision assigned a 10 
percent rating for labyrinthitis, and a December 1995 rating 
decision assigned a 10 percent rating for hearing loss.  

With regard to PTSD, service connection was assigned in a 
December 1994 rating decision and a 10 percent rating was 
assigned effective July 1993.  In a December 1995 rating 
decision, the disability rating was increased to 30 percent 
the effective date of service connection.  

In April 1995, the veteran was seen by Frederick Fiber, M.D., 
for discharge from his left ear.  Examination of the right 
ear revealed the tympanic membrane to be intact.  The left 
ear had mucopurulent discharge and subtotal tympanic membrane 
destruction.  The impression was chronic otitis media, 
bilateral.  He was given medication.  

The recent medical evidence shows that the veteran was 
afforded a VA audiological examination in May 1995.  At that 
time, the veteran described decreased hearing bilaterally as 
well as periodic drainage from his left ear which was 
accompanied by a feeling of pressure.  Valsalva maneuver 
sometimes alleviated the pressure.  The veteran related that 
he had dizziness with sudden movement.  The examiner noted 
that the veteran wore hearing aids.  The examiner noted that 
the audiological testing indicated a mild to severe sloping 
hearing loss in the right ear and a mild to profound sloping 
hearing loss in the left ear.  Bone conduction thresholds 
indicated significant air-bone gaps bilaterally.  Speech 
recognition was mildly reduced bilaterally.  Tympanometry was 
within normal limits in the right ear and was abnormal in the 
left ear with slight negative middle ear pressure and rounded 
T compliance.  

In May 1995, the veteran was also afforded a VA mental 
disorder examination.  It was noted that the veteran was 
married, living with his wife, and was unemployed.  
Subjectively, the veteran complained of difficulty staying 
asleep with nightmares 3-4 time per week.  He indicated that 
his appetite was "o'k."  He acknowledged crying episodes.  
His energy level, motivation, concentration, and libido were 
described as diminished.  The veteran stated that he hates 
being in crowds and mostly stayed to himself.  He related 
that he had no interests or hobbies.  The veteran reported 
that he avoided entertainment that reminded him of the war 
and indicated that he had startle response.  The veteran 
related that he had a beautiful relationship with his wife 
and also that he had a very good relationship with his 2 
grown children.  

Mental status examination revealed that the veteran was 
appropriately dressed and groomed.  He related in a 
cooperative, friendly manner.  His eye contact was good and 
he felt to be of average or above average intelligence.  The 
examiner noted that he was anxious and there was a tremor of 
the upper extremity.  The veteran was oriented times three 
and exhibited fair judgment.  His abstraction of proverbs was 
concrete and he was able to name 5 cities.  He knew the 
correct names of political figures.  He could repeat 5, but 
not 6 digit numbers forward and 2, but not 3 numbers 
backward.  He had difficulty subtracting serial 7's from 100.  
When given 3 words to remember for 5 minutes, he only 
remembered one of them.  Mood was mildly depressed and affect 
was appropriate.  Thought progressed in a logical and 
coherent manner.  There was no evidence of hallucinations or 
delusions, but there was a suggestion of paranoid ideations.  
Sometimes when he gets out, the veteran indicated that he 
felt that people were looking at him.  There was no evidence 
of feelings of depersonalization or derealization.  He denied 
any suicide attempts.  He also denied any ideation of 
suicide.  When asked the most important reasons he had to 
live, he said for his 2 grandsons, his children, and his 
wife.  He denied a history of violence or recent thoughts of 
wanting to harm others.  The diagnosis was PTSD and his 
global assessment of functioning was 60, indicative of 
moderate impairment of social relations.  

In June 1995, the veteran was seen by Henry A. Garcia, M.D., 
for increasing anxiety associated with increasing symptoms of 
dyspepsia.  

In December 1995, the veteran was evaluated at a VetCenter.  
At that time, it was opined that the veteran's PTSD along 
with his other medical problems rendered him unemployable.  
It was also opined that the veteran had a serious impairment 
in his social and occupational functioning.  The social 
worker indicated that the veteran had a limited social life 
confined primarily to his wife, but that he was unable to 
create an intimate relationship with his wife or children.  

The veteran was seen on an outpatient basis by VA for his 
PTSD from January to May 1996.  In January 1996, it was noted 
that the veteran was retired and living a fairly isolated 
life.  He complained of intrusive memories, nightmares, 
irritability, insomnia, hyperstartle reactions, 
hypervigilance, avoidance of feelings and situations that 
reminded him of war, social isolation, and emotional numbing.  
The symptoms interfered with his ability to enjoy life.  
Objectively, the veteran appeared pleasant and related well 
to the examiner.  His mood was euthymic and his affect was 
somewhat sad.  Associations were tight.  There were no 
delusions or hallucinations, but the veteran had intrusive 
memories and frequent nightmares were reported.  There was no 
suicidal or homicidal ideation.  The assessment was PTSD.  In 
another January 1996 notation, it was noted that the veteran 
slept poorly with nightmares several times per week.  His 
concentration was decreased, but there were no clear 
intrusive thoughts.  It was noted that the veteran would wake 
in a panic.  He was diaphoretic and hyperventilating.  In 
addition, he was irritable and isolated.  The veteran 
expressed guilt and teared easily.  He was grossly oriented.  
His appearance was neat and appropriate.  Mood was sometimes 
depressed.  His appetite and energy were good, he enjoyed 
life.  His affect was full and appropriate.  His thought 
content was goal-directed and appropriate.  He denied 
hallucinations and there were no delusions.  His judgment was 
not tested.  In February 1996, the veteran reported the same 
symptoms as in the first January 1996 report.  In May 1996, 
the veteran again reported the same symptoms.  He also 
related that noise, kids, and "anything" got to him.  

In April 1996, the veteran was seen by Dr. Garcia.  It was 
noted that the veteran displayed increased anxiety and 
insomnia.  The veteran also related that he had progressive 
hearing loss.  The veteran was using Tagamet for dyspepsia 
symptoms and topical creams for dermatitis brought on by 
anxiety.  

The veteran was seen by VA in June 1996.  At that time, his 
mood was somewhat depressed and his affect was slightly sad 
and anxious.  His associations were tight.  He related that 
he had nightmares.  There was no suicidal or homicidal 
ideation.  

The veteran was also seen by VA for ear complaints in June 
and July 1996.  The veteran continued to have draining in his 
left ear.  In addition, he reported having dizziness.  

In July 1996, the veteran was seen at the VetCenter.  It was 
noted that his GAF was in the upper 40's.  The veteran 
indicated that his wife had cancer and he was fearful for her 
well-being.  

In an August 1996 letter, his brother-in-law described that 
the veteran had withdrawn from social activities and was 
tearful during visits with other family members.  

In September 1996 the veteran was afforded a VA 
audiological/ear examination.  The veteran complained of 
chronic intermittent drainage and occasional difficulty with 
his left ear.  Examination reveled that the auricles were 
within normal limits.  External canals were within normal 
limits.  There was significant debris in the left ear canal 
which was removed.  The veteran had a very thickened mucoid 
drainage in his left middle ear space.  This was through a 
posterior inferior central perforation which was 
approximately 30 percent and the mucosa which was Grade 3.  
The right ear had an atelectatic drum that was very thin and 
with some scarring visible down to the incus which helped to 
explain the mixed hearing loss in the right ear.  The 
examiner noted that audiogram demonstrated mixed hearing 
loss, significantly sensorineural, on both sides.  The 
diagnoses were chronic perforation in the left ear with low 
grade otitis media and bilateral hearing loss.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:

At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
40
65
70
53.75
LEFT
45
55
85
105
72.5

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
The examiner who performed the testing stated that the 
results showed a mild to profound hearing loss bilaterally, 
greater in the left ear than the right ear.  Bone conduction 
thresholds indicated significant air bone gaps bilaterally.  
Speech recognition was slightly reduced in the right ear and 
borderline in the left ear.  Tympanometry was normal on the 
right side with borderline, high peak statis compliance, and 
abnormal in the left ear with a flat tympanogram.  The 
diagnosis was bilateral sloping, mild to profound mixed 
hearing loss bilaterally.  

In September 1996, the veteran was also afforded a VA 
psychiatric examination.  Subjectively, the veteran 
complained of exacerbation of his symptoms.  The veteran 
related that he did not participate in family events, avoided 
crowds, was mean and irritable, experienced crying spells, 
and displayed hopelessness.  The veteran related that he was 
not eating well and often forgot his medication.  He related 
that he could not concentrate while reading.  He related that 
he had poor sleep, would awake early, and had nightmares.  
The veteran related that he avoided war stimuli.  He 
described illnesses of others within his family to include 
his wife's cancer as being stressful.  The veteran described 
being socially isolated.  Objectively, the veteran was 
oriented and alert.  His thoughts were scattered and he had 
trouble pursuing a conversational goal.  His memory was 
slightly impaired.  He was nervous and anxious and had a 
tremor.  The veteran was passive and also appeared 
frightened.  Reports of his symptoms and history was vague.  
The diagnoses were PTSD and major depression.  His GAF was 
65-70.  

The veteran was seen at the VA ears, nose, and throat clinic 
in December 1996 for ear complaints consistent with his last 
VA examinations.  The veteran was also seen by VA for his 
PTSD for symptoms consistent with his last VA examination.

In April 1997, the veteran's first wife submitted a letter.  
She indicated that the veteran did not attend any family 
functions and had constant nightmares while they were 
married.  A letter was also received from a service buddy who 
indicated that the veteran served in combat during service.  

In an April 1997 letter from the VetCenter, it was noted that 
the veteran experienced intrusive thoughts about Korea.  The 
veteran was not attending any social activities with his 
family despite their efforts.  He was not visiting his 
children or grandchildren.  The social worker opined that the 
veteran was withdrawn from his family because he had 
developed a pattern of coping where he stayed away from 
people which decreased his anxiety over how others perceived 
him.  The social worker stated that the veteran did not have 
a job because of profound emotional problems.  The veteran 
was also isolated from any friends and community.  The 
veteran had the ability to enjoy life in a very limited and 
restricted range as long as he was alone with his wife and 
she did not impose any emotional demands on him.  It was also 
noted that the veteran occasionally thought of suicide.  

In April 1997, the veteran testified at a personal hearing at 
the RO before a hearing officer with a social worker.  With 
regard to hearing loss, he indicated that he had problems 
hearing the television and the telephone and that he wore 
hearing aids.  He also stated that he had labyrinthitis and 
did not feel secure walking or standing.  With regard to 
PTSD, the veteran and the social worker indicated that the 
veteran was socially withdrawn and was not able to 
participate in day to day activities.  The veteran was very 
dependent on his wife for his day to day functioning.  The 
social worker indicated that he had known the veteran for 2 
years and that his PTSD was severe and extreme.  In addition, 
several family members testified that the veteran was 
socially withdrawn and did not like noise.  In addition, it 
was expressed that the veteran was distant from his family 
and did not like children and had no friends.  

In a May 1997 letter from the VetCenter, the same findings 
were presented as in the last letter.  In addition, it was 
noted that the veteran was unable to work due to his PTSD, 
was unable to interact with others due to his PTSD, and had a 
GAF of 50-55.  

In June 1997, the veteran was afforded another VA 
examination.  The examiner noted that the veteran had been 
unable to hold employment and had a declining course in his 
ability to function socially.  The veteran was isolated and 
had poor interpersonal relationships with family, friends, 
and those in his community.  The examiner indicated that the 
veteran's current GAF was 50.  Although past GAF scores were 
higher, it was his opinion that given the veteran's social 
and occupational history, a GAF of 50 was more appropriate.  

In a July 1997 letter, a VA examiner noted that the veteran 
was attending a PTSD support group. It was indicated that the 
veteran had anxiety and serious difficulties in social 
situations.  His PTSD was chronic and severe and interfered 
significantly with his social and occupational functioning.  
His GAF was noted to be 51.  

In an August 2000 letter, a VA examiner essentially indicated 
that the veteran's PTSD had deteriorated over the years.  In 
a letter 2 months later, it was noted that the veteran was 
retired and living an isolated life.  He complained of 
intrusive memories, nightmares, irritability, insomnia, 
hyperstartle reactions, hypervigilance, avoidance of feelings 
and situations that reminded his of war, social isolation, 
and emotional numbing.  

In November 2000, the veteran was afforded another VA 
psychiatric examination.  The veteran reported increasingly 
worse nightmares.  He also complained of increased 
hypervigilance and startle reaction.  Hr reported that he was 
constantly anxious, shaky, and feeling panicky.  He related 
that he was depressed, cried easily, had suicidal ideation, 
had anger and temper management problems, and was frequently 
getting into arguments.  He complained of paranoia.  He 
described being a loner and  socially isolated.  Mental 
status examination revealed that the veteran was nicely 
dressed and groomed.  He was appropriate and cooperative.  
His mood was depressed and anxious.  His speech was coherent 
and his thought processes were linear.  There was no evidence 
of psychosis and no loosening of association.  The veteran 
was oriented times four.  He had good recent and remote 
memory.  His cognitive functioning was grossly intact.  His 
insight and judgment was fair to good.  The diagnosis was 
chronic PTSD.  It was noted that his psychosocial and 
environmental stressors were moderate to severe, primarily 
sleep disturbance, social isolation, inability to work, and 
anger management problems.  His GAF was 50.  

In January 2002, the veteran testified at a personal hearing 
at the RO before the undersigned member of the Board.  At 
that time, he related that he wears hearing aids and could 
not hear anything.  He also related that his left ear drains.  
The veteran related that he had equilibrium problems when he 
stands up and has fallen in the past.  With regard to PTSD, a 
social worker testified on the veteran's behalf.  They 
related that the veteran has daily intrusive thoughts about 
Korea and is on medication.  He does not participate in 
social activities.  He has occasional suicidal thoughts.  The 
veteran is dependent on his wife.  In addition, he has 
frequent nightmares.  He cannot drive, he cannot function in 
normal day to day activities and without the support of his 
wife, would probably need a guardian to assist him.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent evidence.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  


PTSD

The veteran is rated under Diagnostic Code 9411. 

Prior to November 7, 1996, Diagnostic Code 9411 was rated 
using the General Rating Formula for Psychoneurotic/Mental 
Disorders  This formula provides a 50 percent rating for PTSD 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired; 
and when, by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired; and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

The formula provides for a 100 percent rating for psychiatric 
disability: 1) when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth above are 
each independent bases for granting 100 percent.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  The veteran's 
psychiatric disability has been evaluated by the RO under 
both the former and revised regulations.  The Board notes 
that the new version of the regulation may only be applied as 
of the effective date of that change.  See VAOPGCPREC 3-2000 
(2000).

The modified regulations for mental disorders are found in 38 
C.F.R. §§ 4.125-4.130 (2001). The Board notes that 
psychiatric disabilities evaluated under Diagnostic Code 9411 
are rated according to the General Rating Formula for Mental 
Disorders. The revised rating criteria provides a 50 percent 
rating is provided for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. A 100 percent rating is provided for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. §§ 
4.125-4.130 (2001).

A review of the evidence shows that the veteran's PTSD has 
caused increased symptoms and declining functioning over the 
past several years.  His PTSD is characterized primarily by 
his social isolation and a complete withdrawal from society 
except for his contact with his wife.  In addition, his 
industrial abilities have been at least severely impaired.  
His cognitive functioning over the years has essentially 
remained intact, while his subjective complaints of symptoms 
have worsened.  

In applying the old rating criteria to the medical evidence, 
the Board finds that a rating of 100 percent is met.  In 
order for a 100 percent rating to be warranted, the evidence 
would have to show one of the following: 1) the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
2) there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or 3) when the veteran is demonstrably 
unable to obtain or retain employment.  

The evidence shows that the veteran although in 1995, the 
veteran apparently had a better relationship with his 
children and grandchildren, since that time, these 
relationships have rapidly deteriorated.  He has a stable 
relationship with his wife, on whom he is quite dependent.  
He has been described by his family, social worker, and VA 
examiners as having social isolation and being withdrawn from 
others.  In sum, the evidence shows that the veteran is 
basically isolated from society and dependent on his wife to 
assist him in his day to day functioning.  As such, the Board 
finds that the first criterion has been met.  

Since the veteran meets the criteria for a 100 percent rating 
under the old rating criterion, it is unnecessary to consider 
his claim for an increased rating for PTSD under the new 
rating criteria and to determine if one version of the rating 
criteria for PTSD is more favorable to him.  

The evidence supports the grant of a 100 percent rating. 


Hearing Loss

As a preliminary matter, the Board points out that, during 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998), including the rating criteria for evaluating diseases 
of the ear.  This amendment was effective June 10, 1999. See 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  As noted, 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  Karnas.  Therefore, the Board 
must evaluate the veteran's claim for bilateral ear hearing 
loss, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations and apply the 
more favorable result, if any.

The Board notes that the old and new rating criteria for 
hearing loss are equally favorable to the veteran in this 
case.

Under the old version of the rating criteria, evaluations of 
hearing loss ranged from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 
6110 (1998).

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above noted schedular criteria for rating hearing loss 
(i.e. those that establish the eleven auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. § 
4.85, Diagnostic Code 6100 (1999), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment.  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

The veteran was afforded a VA audiological examination in May 
1995.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:

At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
50
45
70
75
60
LEFT
45
50
90
105+
72.5

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 82 percent in the left ear.

In September 1996 the veteran was afforded a VA 
audiological/ear examination.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
40
65
70
53.75
LEFT
45
55
85
105
72.5

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.

In applying the findings for the rating criteria, the Board 
again notes that the schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) are the same under the old and new rating provisions.  
The initial rating criteria are the same.  Turning to the 
first examination for the right ear, by intersecting the 
column in Table VI (found at 38 C.F.R. § 4.85 of the rating 
schedule) for average puretone decibel loss falling between 
58 and 65 with the line for percent of discrimination from 84 
to 90, the resulting numeric designation for the right ear is 
III.  For the left ear, for average puretone decibel loss 
falling between 66 and 73 with the line for percent of 
discrimination from 76 to 82, the resulting numeric 
designation for the left ear is IV.  

Turning to the second examination for the right ear, for 
average puretone decibel loss falling between 50 and 57 with 
the line for percent of discrimination from 84 to 90, the 
resulting numeric designation for the right ear is II.  For 
the left ear, for average puretone decibel loss falling 
between 74 and 81 with the line for percent of discrimination 
from 92 to 100, the resulting numeric designation for the 
left ear is II.  

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
For the first examination, with a numeric designation of III 
for the better ear and VI for the poorer ear, the point of 
intersection on Table VII requires a 10 percent evaluation 
under Diagnostic Code 6100.  For the second examination, with 
a numeric designation of II for the better ear and II for the 
poorer ear, the point of intersection on Table VII requires a 
noncompensable evaluation under Diagnostic Code 6100.

Thus, under either version of the rating criterion, the 
veteran's bilateral hearing loss does not warrant more than 
the current 10 percent rating.  

Under the new rating criteria, 38 C.F.R. § 4.86 calls for the 
use of Table VIa at certain times, when that Table would 
result in a higher Roman numeral designation.  Here, however, 
the puretone thresholds reported on each examination are not: 
(a) 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz); or (b) 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  As such, Table VIa is not for application, and 
the veteran's service-connected bilateral hearing loss is 
noncompensable under the applicable rating criteria.

Thus, in sum, the current evidence reveals findings that, at 
worse, compute to level III hearing loss in the right ear and 
level IV hearing loss in the left ear.  As such, the criteria 
for rating in excess of 10 percent for bilateral hearing loss 
have not been met.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's bilateral hearing loss causes marked 
interference with his employment, or that such requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  


Labyrinthitis

The veteran's labyrinthitis is evaluated as 10 percent 
disabling under Diagnostic Code 6204.  As noted, during the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for ear disease, 
effective June 10, 1999. See 64 Fed. Reg. 25,202 - 25,210 
(codified at 38 C.F.R. pt. 4). 

Under the previous version of the regulations, Diagnostic 
Code 6204, provides a 10 percent rating for chronic 
labyrinthitis when disability is moderate, with tinnitus and 
occasional dizziness.  A maximum schedular evaluation of 30 
percent is assigned when disability is severe, with tinnitus, 
dizziness, and occasional staggering.  38 C.F.R. § 4.87a 
(1998).

Under the amended version of the regulations, under 
Diagnostic Code 6204, peripheral vestibular disorders, a 10 
percent rating is warranted when there is occasional 
dizziness.  A maximum schedular rating of 30 percent is 
assigned when there is dizziness and occasional staggering.  
38 C.F.R. § 4.87 (2001).

In this case, as the veteran's labyrinthitis does not warrant 
more than a 10 percent rating under either the old or new 
version of the rating schedule, neither version is more 
favorable to the veteran.  

A review of the evidence shows that the veteran does not have 
more than occasional dizziness with staggering.  The evidence 
shows that the veteran has complained of having problems with 
his equilibrium, i.e., dizziness.  The Board finds the 
veteran's statements to be credible.  However, objectively, 
the evidence has not shown that the veteran has ever 
exhibited occasional staggering or has lost his balance while 
being examined.  The Board notes that the medical evidence is 
weighed on a more probative basis in that regard because the 
veteran has undergone numerous examinations and has never 
shown these symptoms.  Thus, while the Board finds credible 
his reports of dizziness on occasion, the Board does not find 
that the veteran has difficulty to the extent that he 
staggers.  

Accordingly, the Board finds that a rating in excess of 10 
percent is not warranted in this case.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's labyrinthitis causes marked 
interference with his employment, or that such requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The veteran's 
interference with his employment currently is due to his 
PTSD.  




ORDER

The petition to reopen the claim of service connection for 
hypertension is granted.  

Service connection for hypertension is denied.  

A 100 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.

An increased rating for bilateral hearing loss is denied.   

An increased rating for labyrinthitis is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

